 



TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Agreement”) is made as of the 13 day of
February 2019 by and among Novomic Ltd., with principal offices at 23 Ha’
melacha St., Rosh-Haayin, Israel (the “Company”), and Doron Biran (the “Service
Provider”)

 

WHEREAS, in June 2018, the Company and Service Provider entered in that certain
Services Agreement (the “Services Agreement”);

 

WHEREAS, the Company and Service Provider wish to terminate the Services
Agreement as of February 15, 2019;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:

 

1. Notwithstanding anything to the contrary in the Servicers Agreement, the
Company and Service Provider agree that the Services Agreement shall be
terminated as of February 15, 2019.

 

2. Upon termination of the Services Agreement:

 

  a. The Company shall pay the Service Provider the consideration due to him in
accordance with the Services rendered by him until the date of such termination
in the amount of NIS 34,821, plus VAT if applicable. Such payment shall be made
until February 28, 2019; and         b. The Service Provider shall cooperate
with the Company in order to transfer any matter related to the Services
Agreement.

 

3. The Service Provider agrees to fulfill his confidentiality and
non-competition undertakings contained in the Services Agreement.

 

4. Each party hereby releases and forever discharges the other party from any
and all claims, demands, rights, obligations, damages and liabilities of any
nature whatsoever whether or not now known, suspected or claimed, which such
party ever had, now has, or may claim to have against the other party in
connection with the Services Agreement and the termination of this relationship.

 

5. This Agreement shall be governed by and construed according to the laws of
the State of Israel, without regard to the conflict of laws provisions thereof.
Any dispute arising under or in relation to this Agreement shall be resolved
exclusively in the competent court in Tel Aviv-Jaffa, and each of the parties
hereby irrevocably submits to the exclusive jurisdiction of such court.

 

6. The provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors, and administrators of the
parties hereto.

 

[the rest of this page is intentionally left blank]

 

  

 -2- 

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.

 

Novomic Ltd.         By:     Name:     Title:           Doron Biran         By;
/s/ Doron Biran  

 

  

   

 